Motion for leave to dispense with printing granted insofar as to dispense with the printing in the record on appeal of plaintiff-respondent’s Exhibits 1, 2, 3, 4 to 4D and 6 and defendant-appellant’s Exhibit C on condition that the originals of said exhibits are filed with this court at the time of the filing of the appellant’s points and notice of argument. The appellant’s time within which to serve and file the record on appeal and appellant’s points is extended to and including January 3, 1961, with notice of argument for the February 1961 Term of this court, said appeal to be argued or submitted when reached. Concur — Botein, P. J., Breitel, Stevens, Eager and Noonan, JJ.